Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2021 has been received and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,116,915. 
A comparison of the subject matter of claim 1 of the instant application with the claim 1 of the Patent shows the following:

Instant Application: 17/464,031
US Patent No. 11,116,188
A aquaculture net cleaning system comprising;
A aquaculture net cleaning system comprising; 
at least one propeller housing with a centrally disposed hub with a plurality of blades extending therefrom;
at least one propeller housing with a centrally disposed elastomeric hub with a plurality of blades extending therefrom;
an outer perimeter ring secured to an outer tip of each said blade; 
an outer perimeter ring secured to an outer tip of each said blade;
a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring, wherein each said forward surface is constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades; 
a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring, wherein each said forward surface is constructed and arranged to be forcefully presented to an aquaculture net upon rotation of said blades;
wherein rotation of said blades provides thrust for positioning said knuckles against the aquaculture net positioned underwater whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said forward surface of said knuckle and down said trailing surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net.
wherein rotation of said blades provides thrust for positioning said knuckles against the aquaculture net positioned underwater whereby said knuckles remove fouling from the aquaculture net by causing the aquaculture net to ride up said forward surface of said knuckle and down said trailing surface of said knuckle and upon the aquaculture net traversing said knuckle the aquaculture net returns to position allowing for removal of growth by impact and shaking the aquaculture net.


Since the subject matter of the Patent claim anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 2 of the instant application with the claim 2 of the Patent shows the following:

Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein angles measured from tangent to said forward surface from said base of said knuckle changes from 20 degrees to over 45 degrees.
wherein angles measured from tangent to said forward surface from said base of said knuckle changes from 20 degrees to over 45 degrees.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 3 of the instant application with the claim 3 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface approximates a radius of over 2 inches.
wherein said forward surface approximates a radius of over 2 inches.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with the claim 4 of the Patent shows the following:

Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface of said knuckle is about 30 degrees from a centerline of said base wherein about 30% of the power to said propeller system is directed to said blades and about 70% to said knuckles.
wherein said forward surface of said knuckle is about 30 degrees from a centerline of said base wherein about 30% of the power to said propeller system is directed to said blades and about 70% to said knuckles.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with the claim 5 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface of the knuckle is over 66 degrees measured from perpendicular to the propeller rim and tangent to said forward surface.
wherein said forward surface of the knuckle is over 66 degrees measured from perpendicular to the propeller rim and tangent to said forward surface.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with the claim 6 of the Patent shows the following:

Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 5
The aquaculture net cleaning system according to claim 5
wherein said forward surface is unsymmetrical and said trailing surface is relieved to allow faster net recovery.
wherein said forward surface is unsymmetrical and said trailing surface is relieved to allow faster net recovery.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 7 of the instant application with the claim 7 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface has about a 22 degree angle from a centerline of said base with a .927 cosine angle and a .374 sine angle said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.
wherein said forward surface has about a 22 degree angle from a centerline of said base with a 0.927 cosine angle and a 0.374 sine angle said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 8 of the instant application with the claim 8 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface has about a 30 degree angle from a centerline of said base with a .866 cosine angle and a .5 sine angle of said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.
wherein said forward surface has about a 30 degree angle from a centerline of said base with a 0.866 cosine angle and a 0.5 sine angle of said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 9 of the instant application with the claim 9 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface has about a 65 degree angle from a centerline of said base with a .406 cosine angle and a .906 sine angle of said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.
wherein said forward surface has about a 65 degree angle from a centerline of said base with a 0.406 cosine angle and a 0.906 sine angle of said forward surface is calculated by a cosine angle parallel to a net and a sine angle perpendicular to the net.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 10 of the instant application with the claim 10 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said forward surface is constructed and arranged to apply about 7.6 lbs. of force parallel to the aquaculture net and about 4.4 lbs. of force perpendicular to the aquaculture net.
wherein said forward surface is constructed and arranged to apply about 7.6 lbs. of force parallel to the aquaculture net and about 4.4 lbs. of force perpendicular to the aquaculture net.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 11 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said knuckles are not symmetrical.
wherein said knuckles are not symmetrical.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 11 of the instant application with the claim 11 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said knuckles are not symmetrical.
wherein said knuckles are not symmetrical.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 12 of the instant application with the claim 12 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 1
The aquaculture net cleaning system according to claim 1
wherein said knuckles have a length of less than 2 inches and are removably fastened to said perimeter ring.
wherein said knuckles have a length of less than 2 inches and are removably fastened to said perimeter ring.


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 13 of the instant application with the claim 1 of the Patent shows the following:
Instant Application: 17/464,031
US Patent No. 11,116,188
The aquaculture net cleaning system according to Claim 13
The aquaculture net cleaning system according to claim 1
wherein said hub is elastomeric with said plurality of blades attached to said elastomeric hub
a centrally disposed elastomeric hub with a plurality of blades extending therefrom (lines 2-3)


Since the subject matter of the Patent claim anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line “A aquaculture net cleaning system comprising” should be “An aquaculture net cleaning system comprising”
Appropriate correction is required.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: there is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations. Claim 1 recites limitations related to the structure of an aquaculture net cleaning system, specifically a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring.
Lindgren (US Pub. No. 2012/0260443) discloses an apparatus for cleaning nets underwater (Figure 1 element 4) comprising a cleaning head (Figure 1 elements 20A, 20B and 20C, see also paragraph 0092, ll. 1-3) formed from a plurality of propellers (Figure 6 element 26 see also paragraph 0093, ll. 5-6) mounted to a hub (element 24 see also paragraph 0093, ll. 2-4) that is rotated by a motor (Inside element 14, a DC motor is used see also paragraph 0091, ll. 11-13), said propellers having a perimeter rim (Figure 7 element 28), and a cleaning feature (element 32) that is hooked shaped and coupled to the outer surface of the perimeter rim. However the above reference apparatus for cleaning nets underwater does not have a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring. 
Michaelsen (US Patent No. 3,628,489) discloses a cleaning apparatus (Figure 2) with a set of blades (element 16, see also col. 2, ll. 66-67) with a forward and rearward slope oriented radially inward to the center of the disk. However the above reference apparatus for cleaning nets underwater does not have a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring.
Anderson (US Pub. No. 2013/0263770) discloses a cleaning robot (Figures 1-23 element 1) comprising thrusters (elements 2/3) which is used to control the robot in the water and a cleaning apparatus (element 40) having three identical cleaning units (elements 60) with cleaning disks (element 80) that are rotatable and function as blades, or vanes, imparting a swirling motion to the liquid in order improve the cleaning action. However the above reference apparatus for cleaning nets underwater does not have a plurality of triangular shaped rigid knuckles having a forward surface and a trailing surface forming two opposed convex edges and a base secured to said outer perimeter ring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        07/27/2022



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723